Citation Nr: 1536597	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  11-27 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected bilateral hearing loss.

3.  Entitlement to an initial, compensable rating for service-connected gunshot wound to the right lower back area.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from November 1945 to December 1946.  As detailed below, the Veteran died in June 2015.

This matter comes before the Board of Veterans' Appeals on appeal from rating decisions issued in March 2010 and September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using the Veterans Benefits Management System (VMBS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the instant claims should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  On July 9, 2015, the Board issued a decision that granted the Veteran's claim for service connection for tinnitus and denied his claims for an increased rating for bilateral hearing loss and a gunshot wound to the right lower back.

2.  In July 2015, the Board was notified that the Veteran had died on June [redacted], 2015.


CONCLUSIONS OF LAW

1.  The July 9, 2015 Board decision addressing the issues of entitlement to service connection for tinnitus and increased ratings for bilateral hearing loss and a gunshot wound to the right lower back is vacated.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015). 

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R.      § 20.1302 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur of a Prior Board Decision

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R.       § 20.904 (2015).

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

Unfortunately, the Veteran died on June [redacted], 2015, prior to the Board decision issued on July 9, 2015, which granted service connection for tinnitus and denied higher ratings for bilateral hearing loss and a gunshot wound to the right lower back area.  The Board was notified of the appellant's death in July 2015, after the issuance of the July 2015 Board decision.  Therefore, the Board had no jurisdiction to adjudicate the merits of the claim on July 9, 2015.

II. Dismissal Due to Death of the Appellant

As indicated above, the Veteran died during the pendency of the appeal.  Again, as a matter of law, appellants' claims do not survive their deaths.  Id.  The appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.   In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A).   Such request must be filed not later than one year after the date of the claimant's death.  A person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  The Board notes that the Veteran's surviving spouse requested that VA continue to process the Veteran's pending compensation claims in a June 2011 statement.  The RO is expected to take appropriate action based on the filing, which could-potentially-be construed as a substitution request.


ORDER

The July 9, 2015 Board decision addressing the issues of entitlement to tinnitus and higher ratings for bilateral hearing loss and a gunshot wound to the right lower back area is vacated. 

The appeal is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


